                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DAVID JORDAN,                                )
                                             )
                      Plaintiff,             )
                                             )
               v.                            )       Case No. 1:18-cv-228-SPB-RAL
                                             )
LIEUTENANT MURIN, et al.,                    )
                                             )
                      Defendants.            )

                                   MEMORANDUM ORDER

       This prisoner civil rights action was received by the Clerk of Court on August 16, 2018

and referred to the undersigned, then a United States Magistrate Judge, for report and

recommendation in accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1), and Rules

72.1.3 and 72.1.4 of the Local Rules for Magistrate Judges. Six days later, the Court granted

Plaintiff’s motion for leave to proceed in forma pauperis and directed that his complaint be filed.

ECF No. 2. In September 2018, the undersigned was sworn in as a United States District Judge,

and this matter was transferred to United States Magistrate Judge Richard A. Lanzillo for all

pretrial proceedings. ECF No. 9.

       On December 28, 2018, a motion to dismiss was filed by Dr. Alpert, Dr. Eslenberg, and

Heather McKeel (the “Medical Defendants”). See ECF No. 38. On January 14, 2019, a motion

to dismiss was filed by Defendants Murin, Kosarek, Lutz, LaRoche, Cochran, Palmer, Jordan,

Drayer, Baumcratz and Griffin (the “DOC Defendants”). See ECF No. 44.

       On July 23, 2019, the undersigned became the presiding United States District Judge in

this matter. Two days later, on July 25, 2019, Magistrate Judge Lanzillo issued a report and

recommendation, opining that the Medical Defendants’ motion to dismiss should be denied and

that the DOC Defendants’ motion to dismiss should be granted as to Defendant Palmer only, and


                                                 1
otherwise denied. Magistrate Judge Lanzillo further recommended that the claims against

Defendant Palmer be dismissed with prejudice, on the grounds that they are time-barred. ECF

No. 60.

          Objections to the report and recommendation were due on or before August 12, 2019. To

date, no objections have been filed.

          After de novo review of the complaint and documents in the case, together with the

Magistrate Judge’s report and recommendation, the following order is entered:


          AND NOW, this 23rd day of August, 2019;

          IT IS ORDERED that the motion to dismiss filed by Dr. Alpert, Dr. Eslenberg, and

Heather McKeel, ECF No. [38], shall be, and hereby is, DENIED.

          IT IS FURTHER ORDERED that the motion to dismiss filed by Defendants Murin,

Kosarek, Lutz, LaRoche, Cochran, Palmer, Jordan, Drayer, Baumcratz and Griffin, ECF No.

[44], shall be, and hereby is, GRANTED as to Defendant Palmer only, and the claims against

Defendant Palmer are hereby DISMISSED with prejudice. In all other respects, said motion is

DENIED.

          IT IS FURTHER ORDERED that the report and recommendation issued by Magistrate

Judge Lanzillo on July 25, 2019, ECF No. [60], is hereby adopted as the opinion of this Court.




                                                      _______________________________
                                                      SUSAN PARADISE BAXTER
                                                      United States District Judge




                                                  2
